Citation Nr: 0515519	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-17 377	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

4.  Entitlement to service connection for skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1968.  

In June 2004, the Board of Veterans' Appeals (Board) denied 
the issue of entitlement to service connection for heart 
disease and remanded the issues listed on the title page to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri for additional development, to include 
the issuance of a Statement of the Case on the issues 
currently on appeal.  A Statement of the Case was issued in 
February 2005, and the veteran timely appealed.


FINDINGS OF FACT

1.  The medical evidence of record does not show bilateral 
hearing loss that is related to the veteran's military 
service.

2.  The medical evidence of record does not show tinnitus 
that is related to the veteran's military service.

3.  The medical evidence of record does not show degenerative 
joint disease of multiple joints that is related to the 
veteran's military service.

4.  The medical evidence of record does not show a skin 
disorder that is related to the veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

3.  Degenerative joint disease of multiple joints was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

4.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In April 2002, a letter was sent to the veteran by the RO, 
with a copy sent to his representative, in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was 


responsible for providing and what evidence VA would be 
obtaining.  The letter explained what evidence VA needed from 
the veteran and told him that VA would request records for 
him if he provided sufficient information to identify the 
records.  Additional private medical evidence was 
subsequently added to the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no nexus 
opinion on file on the issues on appeal, none is required in 
this case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of the required conditions 
have been met, as will be discussed below, a VA examination 
with nexus opinion is not necessary with regard to the issues 
on appeal. 

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 


harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  In this case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

Common Factual Background

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of any of the disabilities 
at issue, including on discharge medical history and physical 
examination reports in September 1968.  

The postservice medical evidence on file consists of private 
treatment records dated from June 1995 to April 1998 and VA 
treatment records dated from April 2000 to December 2001.  
However, most of these records involve the veteran's 
treatment for heart disease.  The only reports relevant to 
any of the disabilities at issue are a June 2001 VA skin 
examination, which was essentially normal, and a VA finding 
in August 2001 of osteoarthritis.

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Moreover, in the case of sensorineural hearing 
loss or osteoarthritis, service connection may be granted 
if such disease is manifested in service, or manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran's service medical records do not show any 
complaints or findings indicative of hearing loss, tinnitus, 
degenerative joint disease, or a skin disorder, including on 
discharge examination in September 1968.  In fact, the only 
medical evidence of any of these disabilities was not until 
August 2001, which is over 32 years after service discharge, 
when osteoarthritis was diagnosed.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Additionally, there is no 
nexus opinion in support of any of the veteran's claims.  
Because there is no evidence of bilateral hearing loss, 
tinnitus, degenerative joint disease, or skin disorder in 
service, no evidence of any of the disabilities until many 
years after service discharge, and no nexus opinion in favor 
of any of the claims, service connection for bilateral 
hearing loss, tinnitus, degenerative joint disease, and a 
skin disorder is denied.

Although there are written statements from the veteran that 
he currently has problems with all of the disabilities at 
issue and that each disability is due to service, a layman, 
such as the veteran, is not competent to comment on medical 
matters such as the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for degenerative joint disease of multiple 
joints is denied.

Service connection for a skin disorder is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


